DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-13, and 15-21 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Ryan Heck on January 27, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computing system comprising: 
a memory; 
one or more processing units coupled to the memory; and 
one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: 
receiving a first query identifier, used by a first computing device, for a first query;
posting the first query to a first query service; 
in response to the posting, receiving a second query identifier, used by the first query service for the first query; 
receiving at least a first query response for the first query from the first query service, the at least the first query response having a first schema comprising a first plurality of metadata fields and first values for at least a portion of the first plurality of metadata fields; 
receiving and storing a first mapping configuration mapping at least a portion of the first schema used by the first query service to at least a portion of a query response schema used by the first computing device;
based at least in part on determining that the at least [[a]]the first query response is responsive to the first query at least in part using the second query identifier[[;]], extracting at least a portion of the first values from the at least [[a]]the first query response to provide extracted first values; 
based at least in part on determining that the first query response is associated with the first mapping configuration, retrieving the first mapping configuration to provide a retrieved first mapping configuration;
instantiating, using the retrieved first mapping configuration, a first instance of [[a]]the query response schema with at least a portion of the extracted first values, the query response schema having a second plurality of metadata fields, at least a portion of the second plurality of metadata fields differing from at least a portion of the first plurality of metadata fields; 
associating the first instance of the query response schema with the first query identifier; and 
sending the first instance of the query response schema to the first computing device.  
Claim 2. (Previously Presented) The computing system of claim 1, wherein the operations further comprise: 
sending a request to the first query service for query responses responsive to the first query, the request comprising the second query identifier.  
Claim 3. (Original) The computing system of claim 2, wherein the request is sent responsive to user input to retrieve query results.  
Claim 4. (Currently Amended) The computing system of claim 2, wherein the request is sent based at least in part on a schedule set for retrieving query results.  
Claim 5. (Previously Presented) The computing system of claim 1, wherein the first query is also posted to a second query service and the operations further comprise: 
receiving a third query identifier, used by the second query service for the first query; 
receiving at least a second query response for the first query from the second query service.  

Claim 6. (Currently Amended) The computing system of claim 5, wherein the at least [[a]]the second query response has a second schema comprising a third plurality of metadata fields and second values for at least a portion of the third plurality of metadata fields, the operations further comprising: 
based at least in part on determining that the at least [[a]]the second query response is responsive to the first query[[;]], extracting at least a portion of the second values from the at least [[a]]the second query response to provide extracted second values; 
instantiating a second instance of the query response schema with at least a portion of the extracted second values; 
associating the second instance of the query response schema with the first query identifier; and 
sending the second instance of the query response schema to the first computing device.  
Claim 7. (Currently Amended) The computing system of claim 6, wherein the at least [[a]]the first query response and the at least the[[a]] second query response are encoded in different formats.  
Claim 8. (Currently Amended) The computing system of claim 7, wherein the at least the[[a]] first query response is in XML and the at least the[[a]] second query response is in JSON.  


Claim 9. (Currently Amended) The computing system of claim 1, wherein the instantiating the first instance of the query response schema uses [[a]] the first mapping configuration mapping at least a portion of the first plurality of metadata fields to at least a portion of the second metadata fields.  
Claim 10. (Currently Amended) The computing system of claim [[1]] 9, the operations further comprising: 
receiving user input defining the first mapping configuration, the first mapping configuration being associated with the first query service.  
Claim 11. (Original) The computing system of claim 10, the operations further comprising: 
receiving user input defining a second mapping configuration mapping a metadata schema associated with a second query service to the query response schema.  
Claim 12. (Currently Amended) The computing system of claim 11, the operations further comprising: 
determining that the at least [[a]]the first query response is from the first query service; and 
based at least in part on the determining that the at least [[a]]the first query response is from the first query service, selecting the first mapping configuration, rather than the second mapping configuration, for use in the instantiating.  


Claim 13. (Original) The computing system of claim 12, the operations further comprising: 
receiving a request to retrieve query results for the first query; 
based at least in part on determining that the first query is posted to the first query service and is posted to the second query service[[;]]: 
sending a first request for the query results for the first query to the first query service; and 
sending a second request for the query results for the first query to the second query service.
Claim 14. (Cancelled)  
Claim 15. (Currently Amended) The computing system of claim 10, the operations further comprising:  
storing a first query ID mapping comprising the first query identifier and the second query identifier; 
receiving from the first computing device a request to retrieve query results for the first query, the request comprising the first query identifier; 
using the first query identifier, retrieving the first query ID mapping to provide a retrieved query ID mapping; and 
sending a request to the first query service for the query results for the first query, the request to the first query service comprising the second query identifier, as determined from the retrieved query ID mapping.  

Claim 16. (Currently Amended) The computing system of claim 1, the operations further comprising: 
storing a first mapping service configuration, the first mapping service configuration comprising an identifier of at least one Application Programming Interface (API) of the first mapping service that receives calls
receiving a request to retrieve query results from the first query service; 
retrieving the first mapping service configuration; and 
calling the at least one API.  
Claim 17. (Currently Amended) The computing system of claim 1, wherein the extracting comprises storing at least a portion of the first query response in an intermediate representation, and wherein the instantiating the first instance of a query response schema comprises parsing the at least [[a]]the portion of the first query response in the intermediate representation.  
Claim 18. (Currently Amended) The computing system of claim 17, wherein the intermediate representation is an instance of an abstract datatype having a data member for storing the at least [[a]]the portion of the first query response.  
Claim 19. (Currently Amended) A method, implemented in a computing system comprising a memory and one or more processors, comprising: 
receiving a first query identifier, used by a first computing device, for a first query;
posting the first query to a first query service and at least a second query service; 
in response to the posting, receiving a second query identifier, used by the first query service for the first query[[;]], and receiving a third query identifier, used by the second query service for the first query;
receiving at least a first query response for the first query from the first query service, the at least the first query response having a first schema comprising a first plurality of metadata fields and first values for at least a portion of the first plurality of metadata fields; 
receiving at least a second query response for the first query from the second query service, the at least the second query response having a second schema comprising a second plurality of metadata fields and second values for at least a portion of the second plurality of metadata fields; 
receiving and storing a first mapping configuration and a second mapping configuration, wherein 
the first mapping configuration maps at least a first portion of the first schema used by the first query service to at least a first portion of a query response schema used by the first computing device, and
the second mapping configuration maps at least a second portion of the second schema used by the second query service to the at least a second portion of the query response schema used by the first computing device, wherein the at least a first portion of the request response schema and the at least a second portion of the query response schema are the same or differ in whole or part;
based at least in part on determining that the at least [[a]] first query response is responsive to the first query at least in part using the second query identifier[[;]], extracting at least a portion of the first values from the at least [[a]] first query response; 
based at least in part on determining that the first query response is associated with the first mapping configuration, retrieving the first mapping configuration to provide a retrieved first mapping configuration;
instantiating, using the retrieved first mapping configuration, a first instance of [[a]] the query response schema with at least a portion of the extracted first values, the query response schema having a third plurality of metadata fields, at least a portion of the third plurality of metadata fields differing from at least a portion of the first plurality of metadata fields; 
associating the first instance of the query response schema with the first query identifier; 
sending the first instance of the query response schema to the first computing device;
based at least in part on determining that the at least second query response is responsive to the first query at least in part using the third query identifier, extracting at least a portion of the second values from the at least [[a]] second query response; 
based at least in part on determining that the at least second query response is associated with the second mapping configuration, retrieving the second mapping configuration to provide a retrieved second mapping configuration;
instantiating, using the retrieved second mapping configuration, a second instance of the query response schema with at least a portion of the extracted second values; 
associating the second instance of the query response schema with the first query identifier; and 
sending the second instance of the query response schema to the first computing device.  
Claim 20. (Currently Amended) One or more non-transitory computer-readable storage media storing: 
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to receive a first query identifier, used by a first computing device, for a first query;
computer-executable instructions that, when executed by the computing system, cause the computing system to post the first query to a first query service; 
computer-executable instructions that, when executed by the computing system, cause the computing system to, in response to the posting, receive a second query identifier, used by the first query service for the first query; 
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a first mapping configuration, the first mapping configuration mapping at least a portion of metadata elements of a first metadata schema used by the first query service to metadata elements of a second metadata schema used by the first computing device;
computer-executable instructions that, when executed by the computing system, cause the computing system to store the first mapping configuration;
computer-executable instructions that, when executed by the computing system, cause the computing system to receive at least a first query response for the first query from the first query service, the at least first query response being in the first metadata schema;
computer-executable instructions that, when executed by the computing system, cause the computing system to, based at least in part on determining that the at least [[a]] first query response is responsive to the first query at least in part using the second query identifier[[;]], the metadata elements of the at least [[a]]the first query response; 
computer-executable instructions that, when executed by the computing system, cause the computing system to, based at least in part on determining at least first query response is associated with the first mapping configuration[[;]],  to provide a retrieved first mapping configuration;
computer-executable instructions that, when executed by the computing system, cause the computing system to instantiate a first instance of the second metadata schema with at least a portion of the extracted first value by mapping at least a portion of the first values to the metadata elements of the second metadata schema using the retrieved first mapping configuration;
computer-executable instructions that, when executed by the computing system, cause the computing system to associate the first instance of second metadata schema with the first query identifier; and 
computer-executable instructions that, when executed by the computing system, cause the computing system to send the first instance of the second metadata schema to the first computing device.  
Claim 21. (New) The method of claim 19, wherein the at least a first portion of the request response schema and the at least a second portion of the query response schema are the same.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Laitkorpi et al. (Pub. No. US 2014/0006351) teaches replicating metadata structure of a target server according to metadata structure of a source server. The method comprises importing the metadata structure of the source server to the target server, wherein the metadata structure defines by means of structure elements semantics for a metadata, which metadata is associated with electronic objects being stored in said source server; mapping the structure elements to corresponding structure elements in the target server according to mapping rules, wherein similarity mapping is performed for referenced structure elements and identity mapping is performed for fully represented structure elements; and copying content elements—if available—containing at least electronic objects with associated metadata from the source server to the target server by applying the imported metadata structure.
ii)	Takaoka et al. (Pub. No. US 2015/0339359) teaches managing correspondence between data having different schemas stored in process servers, data warehouses, or the like in the computer system having a complicated modularity configuration in an integrated manner. The computer system includes a storage portion that maintains schema correspondence information indicating correspondence of metadata described in different schema formats; a storage device that stores metadata in a second schema format different from a first schema format, which is transformed based on the schema correspondence information in a manner of being associated with corresponding actual data and a unified ID; and an update managing portion that specifies the unified ID of the metadata to be an update target by using the schema correspondence information in response to an update request of the metadata having a predetermined schema format.
iii)	Yambal et al. (Pub. No. US 2012/0030247) teaches a document migration system that controls release, from a source enterprise content management system, of batches of documents and metadata and loading, to a target enterprise content management system, of batches of documents and metadata that have been released from the source enterprise content management system. The document migration system maps source metadata attributes from the released metadata to target metadata attributes and stores migration records that describe migration operations from release from the source enterprise content management system through loading to the target enterprise content management system.

iv)	Colgrove et al. (Pub. No. US 2015/0134633) teaches creating a template-driven search interface and conducting searches thereon. The system comprises: a template repository; search templates in the template repository, the search templates comprising at least: field specification data that specify search interface fields for obtaining search input data, and query specification data that specify how to generate structured queries based on the search input data obtained for the one or more of the search interface fields; and a search interface generator, coupled to the search field generator and template loading module, that generates different search interfaces depending on which template is selected.
v)	Friedlander et al. (Pub. No. US 2008/0306984) teaches mapping data based on a received rule set. The rule set defines a semantic conceptual mapping between a source attribute of a source datum and a target attribute of a target domain. Furthermore, the rule set is implemented using first metadata associated with the source datum. A semantic conceptual construct is created based on the rule set. The semantic conceptual construct specifies the semantic conceptual mapping and is adapted to interact with a tool for performing an extract, transform, and load process. The source datum is mapped to the target domain using the tool. The tool performs the semantic conceptual mapping using the semantic conceptual construct. A conformed datum is created by the semantic conceptual mapping. The conformed datum is stored in a target data repository.


vi)	Garden et al. (Pub. No. US 2004/0068509) teaches processing data based on meta-data descriptors defined to describe the data either by the user or automatically using a meta-data connector. A meta-data descriptor describes the structure of data including field names. A meta-data connector describes how to access the data. Different types of meta-data connectors exist for different types of data such as JDBC and XML. An interactive user application is utilized to facilitate the definition of a process. A process consists of certain operations in relation to meta-data descriptors such as transformation of data from one field name to another. A component is provided to process data in accordance with the defined process. 
vii)	Gupta et al. (Pat. No. US 8,874,600) teaches extracting data from an existing data warehouse, storing the extracted data in a reusable (intermediate) form using data parallel and compute parallel techniques over cloud, query processing over the data with/without compute parallel techniques, and providing querying using high level querying languages. Efficient and productive advanced analytics over massive structured data over a cloud configuration are provided based on mapping APIs for existing business intelligence tools to access system data. 







Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-13, and 15-20:
In interpreting the claims filed on 22 November 2021, in view of the interview dated 27 January 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 19, and 20.
Other dependent claims are also allowed based on their dependencies on claims 1, 19, and 20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                January 27, 2022